              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                   :
PRESIDENT, INC., et al,               : CIVIL ACTION
                                      :
      Plaintiffs,                     : No. 4:20-cv-02078
                                      :
      v.                              : Judge Brann
                                      :
KATHY BOOCKVAR, et al,                :
                                      :
      Defendants                      :

        PLAINTIFFS’ MOTION FOR CONTINUANCE OF
 ORAL ARGUMENT AND HEARING ON MOTIONS TO DISMISS AND
       MOTION FOR TEMPORARY RESTRAINING ORDER

      COME NOW Plaintiffs, by their undersigned counsel, and respectfully

request a continuance of the scheduled oral argument and hearing on the

Defendants’ Motions to Dismiss and on Plaintiffs’ Motion for Temporary

Restraining Order, and in support therefor aver the following:

      1.     On November 10, 2020, this Honorable Court issued an order

scheduling oral argument on Tuesday, November 17, 2020 at 1:30 PM and an

evidentiary hearing on Thursday, November 19, 2020 at 10:00 AM on the

Defendants’ Motions to Dismiss and on Plaintiffs’ Motion for Temporary

Restraining Order with both events to occur in Courtroom No. 1, Fourth Floor,

United States Courthouse and Federal Building, Williamsport, PA 17701.
                                         1
      2.     On November 16, 2020, Plaintiffs have retained the firm of Scaringi

Law and the undersigned counsel to serve as lead attorneys in the above-captioned

matter. Prior lead counsel Porter, Wright, Morris & Author, LLC was granted

leave to withdraw on Friday, November 13, 2020.

      3.     Having only been retained today, Plaintiffs’ new counsel need

additional time to adequately prepare this case for the upcoming oral argument and

evidentiary hearing. Furthermore, this is a case of significant complexity and

importance to the people of the United States of America. And, further, the court

record compiled in such a short period of time already contains 148 docket entries

by Plaintiffs, multiple Defendants and multiple Intervenor Defendants

      4.     Current counsel, Linda Kerns, Esq., is expected to file a motion for

leave to withdraw her appearance.

      5.     There is pending before the Court a motion by the Plaintiffs to compel

discovery in this case.

      6.     Further, Plaintiffs intend to file a motion for expedited discovery in

this case.

      7.     There is pending before the Court a motion by certain witnesses to

quash subpoenas which Plaintiffs have served on them to appear and testify at the

hearing on Plaintiffs’ Motion for Temporary Restraining Order, now scheduled for

Thursday, November 19, 2020.


                                          2
      8.     Plaintiffs will file a motion seeking leave to file a second amended

complaint.

      9.     Due to the late hour and the voluminous number of Defendants,

Plaintiffs have not been able to seek the concurrence or non-concurrence of

counsel for all Defendants pursuant to M.D. Pa. LR 7.1. However, Plaintiffs’

counsel are in the process of seeking concurrence or non-concurrence at this time

and will inform the Court as to their position as soon as possible.

      WHEREFORE, Plaintiffs respectfully request the Court to continue the

scheduled oral argument and hearing on the Motions to Dismiss and on Plaintiffs’

Motion for Temporary Restraining Order until further Order of Court and requests

that the time previously set aside for oral argument be used for a conference call

among counsel to discuss the above-referenced outstanding matters and new

deadlines for same.

                                       Respectfully submitted,

                                       /s/Marc A. Scaringi
                                       Marc A. Scaringi
                                       marc@scaringilaw.com
                                       PA Supreme Court ID No. 88346
                                       Brian C. Caffrey
                                       brian@scaringilaw.com
                                       PA Supreme Court ID No. 42667
                                       Scaringi Law
                                       2000 Linglestown Road, Suite 106
                                       Harrisburg, PA 17110
                                       717-657-7770 (o)


                                          3
                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                   :
PRESIDENT, INC., et. al.,             : No: 4:20-CV-02078-MWB
                                      :
             Plaintiffs               :
      v.                              :
                                      :
KATHY BOOCKVAR, et. al.,              :
                                      :
             Defendants               :

                          CERTIFICATE OF SERVICE

      I, Deborah A. Black, Paralegal for Scaringi Law, do hereby certify that I

served a true and correct copy of the Motion for Continuance of Oral Argument

and Hearing on Motions to Dismiss and Motion for Temporary Restraining

Order, in the above-captioned action, upon all parties registered to receive same

via electronic mail.




Date: November 16, 2020               /s/ Deborah A. Black____________
                                      Deborah A. Black, Paralegal
                                      For Marc A. Scaringi, Esquire and
                                      Brian C. Caffrey, Esquire
